Citation Nr: 1609781	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  09-07 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matters were subsequently transferred to the Atlanta, Georgia RO.  

On the Veteran's March 2009 VA Form 9, the Veteran did not indicate whether he wanted a hearing before the Board.  Neither the Veteran nor his representative has requested to appear before the Board.  In December 2015, the Veteran, through his representative, indicated that he was waiving the 30 day waiting period and wanted to proceed with the adjudication of his claim.  Therefore, the Board finds that there is no hearing request pending.

The issues of entitlement to service connection for tinnitus, a bilateral knee disorder, hypertension and other cardiovascular disabilities, including exposure to herbicides, have been raised by the record in a July 2007 Notice of Disagreement and November 2010 and October 2012 Appellate Briefs, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).   The Board notes that these matters were previously referred in the November 2012 and October 2015 Board decisions without any further action taken. 

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.





FINDINGS OF FACT

1.  A bilateral hearing loss disability preexisted active service. 

2.  There is no evidence that the preexisting bilateral hearing loss disability increased in severity during service.  

3.  The Veteran failed to report for a VA examination in his increased rating claim without good cause.  


CONCLUSIONS OF LAW

1.  The criteria for service aggravation of a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

2.  The criteria for an initial rating in excess of 10 percent for the service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.655(b), 4.1, 4.2, 4.3, 4.7, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the duty to notify in an April 2007 letter, which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and VA's obligations to obtain such evidence that is deemed to be in the VA's possession or that VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations. 

In regard to the duty to assist, in October 2015, the Board remanded the matters to afford the Veteran a VA audiological examination which adequately addressed the theory of service aggravation of a preexisting disability and to afford the Veteran a VA psychological examination which addressed the current severity of the Veteran's PTSD.  In October 2015, the Appeals Management Center (AMC) requested the appropriate examinations from the Atlanta VA Medical Center (VAMC).  The Veteran was informed via an October 2015 letter that the Atlanta VAMC would be notifying him regarding the examination.  In October 2015, the Atlanta VAMC sent the Veteran a letter requesting that he call them by November 5, 2015 to schedule his examination.  The Veteran did not respond.  There is no evidence that the letter was returned as undeliverable.  The Atlanta VAMC canceled the exam request on November 6, 2015.  In December 2015, an AMC representative contacted the Compensation department regarding the examination.  The representative stated that they tried to reach the Veteran by telephone, to no avail, since he his phone was disconnected.  To the extent that the Veteran's representative has essentially argued that the Veteran has a psychiatric disability and that should be considered in dealing with his failure to report, such disability does not absolve him of his responsibility to cooperate with the development of his claim. The Board finds that there has been substantial compliance with its October 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination, and a claimant, without good cause, fails to report for such examination, or reexamination, the following actions shall be taken, as appropriate.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  

Here, the Veteran has not provided any explanation for his failure to respond to the Atlanta VAMC's request to schedule a VA examination.  He has not reported any exigent circumstances, such as, hospitalization or death in the family.  Under the circumstances, the claim for entitlement to service connection for a bilateral hearing loss disability will be reviewed based on the evidence of record and the claim for an initial disability rating in excess of 10 percent for PTSD will be denied.  

With respect to the duty to assist, the Board finds that all possible development has been accomplished and appellate review may proceed without prejudice to the Veteran.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2015) a Veteran must typically satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

In this case, however, on the Veteran's February 1966 entrance examination, the examiner noted that the Veteran had high frequency hearing loss.  In particular, testing at the February 1966 entrance examination revealed the following puretone thresholds, in decibels:




HERTZ 



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
5 (15)
5 (15)
45 (50)
LEFT
5 (20)
5 (15)
0 (15)
5 (15)
45 (50)

[Prior to October 31, 1967, audiometric results were reported in ASA standards in service treatment records. After that date, they were reported in ISO-ANSI standards.  In order to facilitate data comparison, the ASA standards measured for tests prior to October 31, 1967 have been converted to ISO-ANSI standards and are represented by the figures shown in parentheses above.]

Therefore, the Veteran's claim of service connection for a bilateral hearing loss disability will be considered based on a theory of aggravation of a preexisting disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (explaining that "if a preexisting disorder is noted upon entry into service, the [V]eteran cannot bring a claim for service connection for that disorder, but the [V]eteran may bring a claim for service-connected aggravation of that disorder.").  The burden lies with the claimant to establish that the evidence is at least in equipoise as to whether his condition increased in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015); Wagner, supra.  If this burden is met, then the burden shifts to VA to show lack of aggravation by establishing that the increase in disability was due to the natural progress of the condition. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); Wagner, supra.

Here, there is no evidence that the Veteran's bilateral hearing loss disability increased in severity during active service.  Specifically, while the Veteran was treated for other non-hearing related complaints throughout service, there is no documentation of the Veteran's hearing loss disability, or complaints of the same, in the service treatment records after the entrance examination.  Also, the Veteran was not afforded a separation examination.  He has not submitted any evidence, lay or otherwise, which indicates that his preexisting hearing loss disability increased in severity during service.  

The Veteran was afforded a VA audiological examination in May 2007 where the Veteran reported that his hearing loss has existed for 10 years.  He reported that he has had constant buzzing in his ears for about 10 years and has difficulty hearing occasionally.  He reported that he was exposed to machine gun fire, grenade explosions and constant firefights without the benefits of hearing protection.  The examiner noted the Veteran's post-service employment as a draftsman, ground support engineer, and postal employee and occasional recreational hunter.

On examination, the examiner noted that the Veteran had mild to moderately severe hearing loss in the left ear and moderate to moderately severe hearing loss in the right ear.  The examiner did not provide an opinion regarding aggravation. 

The Veteran was afforded another VA examination in February 2013 where the examiner opined that the Veteran's hearing loss existed prior to service, but was not aggravated beyond normal progression in service.  The examiner did not provide a rationale for the opinion.  As mentioned above, the Veteran failed to respond to attempts to schedule a VA examination.  His cooperation with scheduling an examination or obtaining an addendum opinion may have yielded relevant evidence.  

Since the burden is on the Veteran to prove that his condition increased during service and he has not met this burden, his claim for service aggravation fails.  He has presented no evidence of an increase, and the contemporaneous service treatment records are negative for any complaints or treatment for hearing loss.  Therefore, the Board finds that the preponderance of the evidence is against the claim; the benefit of the doubt doctrine is not for application.  Entitlement to service connection for aggravation of a preexisting bilateral hearing loss disability must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
III.  Increased Rating for PTSD

As mentioned above, the Veteran's increased rating claim was remanded by the Board in October 2015 for a VA examination to evaluate the current severity of his PTSD.  The Veteran was notified in an October 2015 correspondence that he needed to call to schedule the VA examination.  The Veteran's address listed on the October 2015 letter from the Atlanta VA Medical Center is the same address as previous unreturned correspondences.  The Veteran failed to respond to the letter to schedule a VA examination and the record contains no explanation from the Veteran for his failure to appear for the VA examination.

Under 38 C.F.R. § 3.655(b), when entitlement to a benefit cannot be established without VA examination, and a claimant, without good cause, fails to report for such examination; and the examination was in conjunction with a claim for an increased rating, the claim shall be denied.  The Veteran was scheduled for such an examination and did not appear.  In this case the criteria for a denial based on application of 38 C.F.R. § 3.655 have been met and the claim must be denied.


ORDER


Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to an initial rating in excess of 10 percent for PTSD is denied.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


